         Case 2:15-cr-00302-GJP Document 443 Filed 08/10/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA
                                                                 CRIMINAL ACTION
         v.
                                                                 NO. 15-00302-2
    TERRELL HAMPTON


PAPPERT, J.                                                                     August 10, 2020

                                       MEMORANDUM

        Terrell Hampton moves for compassionate release. Because extraordinary

reasons do not warrant Hampton s release and the 18 U.S.C. § 3553(a) factors counsel

against granting relief, the Court denies the Motion.

                                                 I
        In 2018, a jury found Hampton guilty of wire fraud, attempted wire fraud, wire

fraud conspiracy and aggravated identity theft. See (Judgment 1, ECF No. 391). The

Court sentenced him to a total of 119 months incarceration. (Id. at 2.) So far, he has

served about twenty-five months of that sentence and is scheduled for release in

November of 2026. See (Gov t Resp. 2, ECF No. 438).

        Following the onset of the COVID-19 pandemic, Hampton petitioned the warden

of his prison for compassionate release. See (id.) The warden denied the request. (Id.)

        Having exhausted his prison remedies, Hampton now moves the Court for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). 1 See (Mot. for Release 1, ECF



1       Hampton also asks the Court to convert his prison term to one of home confinement See
(Mot. for Release 1, ECF No. 418). The Court, however, is powerless to grant that request. Congress
has invested the Bureau of Prisons not the courts with the discretion to determine whether home
confinement is appropriate for a given prisoner. See United States v. Pettiway, No. CR 08-129, 2020
WL 3469043, at *2 (E.D. Pa. June 25, 2020) ( Congress did not provide the courts with the authority
to release inmates into home confinement . . . . ); United States v. Rodriguez-Collazo, No. 14-CR-
00378-JMY, 2020 WL 2126756, at *3 (E.D. Pa. May 4, 2020) (same); see also United States v. Tapia,


                                                 1
         Case 2:15-cr-00302-GJP Document 443 Filed 08/10/20 Page 2 of 4




No. 418). He argues that his past chronic smoking and abuse of alcohol and other drugs

compromised his immune and respiratory systems, putting him at grave risk of serious

illness or death should he contract COVID-19. (Id. at 2.) And given the realities of

prison life, Hampton contends, his chances of contracting COVID-19 are far higher than

they would be if he were released. See (id. at 2–5). But Hampton s prison medical

records give no hint of his claimed maladies. See generally (Gov t Resp. Ex. A, ECF

No.439). In fact, the records indicate that Hampton has recently denied suffering from

respiratory problems or other ailments. See (id. at 17, 41).

                                                 II
       A district court may reduce an inmate s sentence as a form of compassionate

release only if extraordinary and compelling reasons warrant such a reduction. 18

U.S.C. § 3582(c)(1)(A). But before releasing an inmate a court must also consider[] the

factors set forth in section 3553(a). Id. Relevant factors include the history and

characteristics of the defendant and the need for the sentence to promote respect for

the law and protect the public from further crimes of the defendant. Id. § 3553(a)(1),

(2)(A), (C).

       Hampton fails to show that extraordinary and compelling reasons warrant his

release. His professed medical ailments lack any support. Indeed, the record paints a

picture of a healthy forty-year-old man with no medical conditions distinguishing him

from the general prison population. See, e.g., (Gov t Resp. Ex. A, at 44) (noting

Hampton s only complaint was of mild tooth pain); cf. Coronavirus Disease 2019, Your

Health, Center for Disease Control and Prevention, https://www.cdc.gov/coronavirus/



564 U.S. 319, 331 (2011) (explaining that once a court sentences a federal offender, the BOP has
plenary control over where the prisoner serves his sentence).


                                                 2
        Case 2:15-cr-00302-GJP Document 443 Filed 08/10/20 Page 3 of 4




2019-ncov/need-extra-precautions/evidence-table.html (last visited August 10, 2020). At

bottom, Hampton offers nothing but the existence of a widespread health risk to

justify his release. United States v. Roeder, 807 F. App x 157, 160 (3d Cir. 2020)

(unpublished). But the mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate

release. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Even if extraordinary and compelling reasons did exist, the § 3353(a) factors

counsel against releasing Hampton. In his forty years, he has accumulated five

criminal convictions and multiple violations of supervised release. See (PSR ¶¶ 49–53).

While awaiting trial in this case, Hampton proved incapable of following the Court s

orders. See (ECF Nos. 321 & 383). And despite his repeated incarcerations, he still

refuses to accept responsibility for his actions; instead, he casts himself as the victim.

See (Mot. for Release 8–9). Releasing Hampton after just twenty-five months would

neither account for his history and characteristics nor promote respect for the law.

18 U.S.C. § 3553(a)(1), (2)(A). And given Hampton s lengthy record of flouting the law

and preying on vulnerable individuals, see (Gov t Resp. 1–2), the Court believes he

remains a danger to the community, see 18 U.S.C. § 3553(a)(2)(C). For these reasons,

the Court denies Hampton s Motion. Cf. United States v. Pawlowski, --- F.3d ----, No.

20-2033, 2020 WL 4281503, at *3 (3d Cir. June 26, 2020) (affirming denial of

compassionate release for at-risk inmate because the § 3553(a) factors weigh[ed]

against release).

       An appropriate Order follows.




                                             3
Case 2:15-cr-00302-GJP Document 443 Filed 08/10/20 Page 4 of 4




                                  BY THE COURT:


                                   /s/ Gerald J. Pappert
                                  GERALD J. PAPPERT, J.




                              4
